DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's preliminary amendment filed on 08/12/2020 is acknowledged.
Claims 39-53 are pending. 


3. Claim 53 is objected to because of an apparent typographical error in the phrase “wherein the nucleic acid molecule a nucleic acid molecule comprising,” which appears to be incomplete.  Appropriate correction or clarification is required.


4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 50-52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 50-52 are indefinite in the recitation of an antigen or polypeptide “derived from” the recited molecule, because neither the nature nor the degree of acceptable derivation is defined.  It is unclear, for example, whether the “derivation” is limited to amino acid substitutions or encompasses chemical derivation of amino acid residues, incorporation of non-protein constituents, etc.  It is also unknown what degree of homology is required for an amino acid sequence to be considered a “derivative” of the recited polypeptide.  Alternatively, the word “derived” may be interpreted as identifying the source of the sequence rather than the sequence itself.




6. The following references are deemed to be pertinent to the present invention:

(i) This application is a divisional of USSN 16188120 issued as US Patent No. 10660953, which is a divisional of USSN 14958053 issued as US Patent No. 10155037.

The claims of the ‘037 Patent are directed to the same antagonist anti-PD-1 antibody as recited in instant claims 39 and 40.

The claims of the ‘953 Patent are directed to a method for treating cancer comprising administering the same antagonist anti-PD-1 antibody as recited in instant claims 39 and 40.

A Requirement for Restriction/Election dated 11/20/2017 was issued during prosecution of USSN 14958053 (and subsequently maintained), which set forth the following groups of claims as separate inventions:
I. Claims 1-28, drawn to an anti-PD-1 antibody.
Il. Claims 29-38, drawn to a method of treating cancer comprising administering the anti-PD-1 antibody of Group I.
Ill. Claims 39-46, drawn to a method of treating cancer comprising administering the anti-PD-1 antibody of Group I and a vaccine.

The claims of the ‘037 Patent are directed to the invention of Group I, the claims of the ‘953 Patent are directed to the invention of Group II, and instant claims are directed to the invention of Group III.  Accordingly, prohibition of nonstatutory double 

(ii) US Pat. Pub. No. 20170044259 (earliest priority date 07/13/2015) teaches anti-PD-1 antibodies comprising the same amino acid sequences as the instantly claimed antibodies, in particular SEQ ID NOS 1874, 1870-1873 and 1875-1877, which are identical to the instantly recited SEQ ID NOS 2-9.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644